Citation Nr: 0943717	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-02 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative changes of the lower 
lumbar spine.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



REMAND

The Veteran served on active duty from May 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran perfected his appeal in this case in January 
2008.  He requested that he be afforded a Board hearing at 
the RO.  In December 2008, the Veteran submitted a request to 
have a local hearing at the RO in addition to his Board 
hearing.

He was scheduled for a Travel Board hearing on June 22, 2009, 
with notice of the hearing provided in May 2009.  There is 
additional correspondence of record, dated in June 2009, that 
provides notice of a video hearing scheduled at the VA 
medical center (VAMC) at Iron Mountain, MI, on July 14, 2009.  
There is an annotation on the notice letter that the Veteran 
did not report for the hearing.

There is also a Report of Contact from June 9, 2009, that 
notes the Veteran's Board hearing was canceled to allow the 
Veteran to have a local hearing.  It appears the video 
hearing at the VAMC was to be his local hearing.

There is no letter certifying the appeal to the Board.  
However, there is a VA Form 8, Certification of Appeal, dated 
April 23, 2009.  The form is annotated that the case was 
"re-certified" on July 14, 2009.

The Veteran submitted a statement, dated July 13, 2009, that 
was received at the RO on August 12, 2009, wherein the 
Veteran reported that he was unable to make his scheduled 
hearing because he could not get away from work.  He asked 
that his hearing be rescheduled.  He listed several dates 
that he would be unavailable, however, as those dates have 
passed, they are not relevant at this point.  The Veteran's 
statement was forwarded by the RO and received at the Board 
in September 2009.  

The Veteran's request to reschedule his hearing was received 
at the Board within 90 days of certification of his appeal.  
See 38 C.F.R. § 20.1304 (2009).  Moreover, even if he had not 
asked for his RO hearing to be rescheduled, he had not 
withdrawn his request for a Board hearing at the RO.  (A 
review of his request for a RO hearing shows that he asked 
for the RO hearing in addition to his Board hearing by 
checking a block on the response form that allowed for that 
option.)

The Veteran's case is remanded to allow the Veteran to be 
rescheduled for his RO hearing.  He can then be contacted to 
determine if he still desires a Board hearing as well.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
hearing at the RO with a decision review 
officer and provided notice of the 
hearing date.  If the Veteran appears, 
further adjudicatory action should 
thereafter be taken.  If the RO's action 
does not satisfy the Veteran's appeal, 
the RO should issue a supplemental 
statement of the case.

2.  The Veteran should also be contacted 
to determine if he still desires to have 
a Board hearing following the RO hearing.  
If so, he should elect whether he prefers 
a Travel Board or video conference 
hearing at the RO with a Veterans Law 
Judge of the Board sitting in Washington 
D.C.  Appropriate action should be taken 
dependent on which type of hearing is 
selected.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

